Rumsey, J. (concurring):
I agree with the opinion of the majority of the court that, the; conversations with the superintendent and president of the defendant, which were admitted in evidence Under the objection and exception of the plaintiff, were incompetent and should have been excluded for the reasons given in that opinion. ' I concur in the result in this-case solely because of the error of the court in the admission of «that.testimony. ■ .
Appeal from judgment dismissed^ with ten dollars costs and dis~. bursements. Order denying motion for new trial reversed and new trial ordered, with ten dollars costs and disbursements to appellant to abide the event. .